DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examiner respectfully submits that Chang teaches the claimed details of the at least one MEMS strain or displacement sensor comprising at least two deformation members. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 16, the term “form” should be corrected to—from—.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 7-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is indefinite for being incomplete because the recitation of “processing and compressing said signal by comparing […] and updating” does not seem to describe any compression or compression technique, either mechanically or digitally, for performing the claimed “compressing said signal”. Further clarification is respectfully requested.
The claim is also indefinite because the recitation of “a housing encapsulating […] said database” is incomprehensible. The term “database” refers to an organized collection of data stored and accessed electronically, but this term does not imply a physical device, such as a physical electronic storage device.  Thus, the claim appears to describe a physical encapsulation of a non-physical collection of data; but this interpretation does not make sense. Therefore, it is unclear whether the phrase “encapsulating […] said database” refers to encapsulating the electronic collection of data or the physical device storing the electronic collection of data, which device is not being recited here. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slupsky et al. (Pub. No. US 2015/0323435) (hereafter Slupsky) in view of Chang et al. (U.S. Pat. No. 7,942,072) (hereafter Chang).
Regarding claim 1, Slupsky teaches a system for monitoring a health of a structure comprising: 
at least one structural strain or displacement sensor providing electronic signal in response to mechanical strain or displacement caused by a loading condition and affecting said structure (i.e., sensor 44 may include pressure transducer, accelerometer 210, strain gauge, crack sensor, wear gauge) (see paragraph sections [0123]), 
a processor receiving said signal from said at least one structural strain or displacement sensor (i.e., micro controller 206) (see Fig. 2), and 
processing and compressing said signal by 
comparing said strain or displacement with a reference value to determine a variable for said loading condition related to determining potential damage of said structure or abnormality in said structure and 
updating said variable for an output (i.e., data acquired by the sensor are stored and compared to predetermined values. In some cases, each reading is transmitted electronically to a central processor for evaluation. Alternatively, data may be transmitted electronically to a controller when the data acquired fall outside predetermined limits. Memory storage can be used to record a copy of the mote’s software program which can be programmed into the microcontroller 206, wherein mote’s scan software 106 may implement algorithms to calculate fatigue, estimate life remaining, and/or a Rainflow algorithm may be applied to various histories to enable real time analysis of data received from one or more sensors 24) (see paragraph sections [0105], [0140], [0144]-[0145]); 

a power source for providing energy to at least one of said processor, said sensor and said database (i.e., power source 208) (see paragraph section [0127]); and 
a housing (i.e., body 20) (see paragraph section [0123]) encapsulating said at least one structural strain or displacement sensor (i.e., sensor elements may be embedded within body 20) (see paragraph section [0124]), said processor, said database and said power source (i.e., sealed within body 20 are microcontroller 206, power source 208, program memory, and data memory) (see paragraph section [0123]), said processor, said database and said power source; but does not explicitly teach the details of the structural strain or displacement sensor.
Regarding the sensor, Chang teaches at least one structural strain or displacement sensor providing electronic signal in response to mechanical strain or displacement caused by a loading condition and affecting said structure
said at least one structural strain or displacement sensor comprising at least one MEMS strain or displacement sensor, 
said at least one MEMS strain or displacement sensor comprising at least two deformable members (i.e., sensing portions 34) (see Fig. 1), 
wherein said at least one MEMS strain or displacement sensor changes its electrical properties based on a level of strain or displacement on the structure applied to said at least two deformable members (i.e., the magnitudes of the normal stress and the shear stress can be detected by the curved sensing portions 34 and the sensing material 35. The sensing portions 34 are provided in pairs, for judging the directions of the stresses 
Regarding claim 2, Slupsky teaches that the system is a self- contained system comprising communication means to transmit said data stored in said electronic database (i.e., data from wireless motes 10 is communicated by a link 70 using any of several conventional means to a database 72) (see Fig. 9).
Regarding claim 3, Slupsky teaches that said housing is hermetic (i.e., wireless mote 10 includes a body 20 within which other components 218 are completely sealed) (see paragraph section [0122]) and is permanently or removably attached to a structure (i.e., body 20 may be attached to surface 42 using epoxy compounds. Alternatively, a permanent magnet within body 20 may couple with a magnetic material in component 48 and maintain a force of attraction to keep the body 20 in contact with surface 20. Metal tabs 40 are optionally provided to enable attachment of wireless mote 10 to a component of equipment) (see paragraph section [0124]).
Regarding claim 4, Slupsky teaches that said hermetic housing is deformable (i.e., molded body 20 made of urethane would be able to deform under enough force, strain, and/or pressure) (see paragraph section [0122]).
Regarding claim 7, Slupsky as modified by Chang as disclosed above does not directly or explicitly teach the details of the deformable members. 
Regarding the deformable member, Chang teaches that said at least two deformable members form protruding portions for facilitating said electrical properties (i.e., sensing portions 34 carry a plurality of electrodes 32 and a plurality of sensing material 35) (see Fig. 1), and wherein each of said protruding portions extends toward an adjacent deformable member (i.e., 
Regarding claim 8, Slupsky teaches that said hermetic housing has at least first and second parts spaced apart (i.e., left and right walls of the body 20 are spaced apart) (see Fig. 4) and connected to said at least one structural strain or displacement sensor for converting said strain of the structure into displacement or movement (i.e., sensor elements may be embedded within body 20) (see paragraph section [0124]).
Regarding claim 10, Slupsky teaches that said processed data output includes time stamps for a pre-designated or anticipated events or signals (i.e., the motes goes to sleep at a specific time and wakes up at a prescribed time or after a prescribed time interval to take readings, and the cycle is repeated) (see paragraph section [0136]).
Regarding claim 11, Slupsky teaches that said reference value is an absolute maximum (i.e., abstracted data may include warnings concerning readings by a sensor 24 that are outside predetermined limits) (see paragraph section [0145]).
Regarding claim 12, Slupsky teaches that said power source is a power storage, a battery, an energy harvesting means (i.e., power source 208 may be at least one battery, or bay me a rechargeable electrical power storage unit for storing electrical power harvested from solar energy, vibration, heat, cathodic protection, or an inductively coupled electrical source) (see paragraph section [0127]-[0129]), a capacitor or a power generator.
Regarding claim 13, Slupsky teaches that said processor calculates mean values and ranges of said strain or displacement (i.e., MoteScan software 106 has the ability to analyze data in real time using data analysis algorithms 112 and display the results, including log data and live data) (see paragraph section [0144]).
Regarding claim 14, Slupsky teaches a wake-up signal generator in communication with said at least one structural strain or displacement sensor to generate a wake-up signal for waking up said processor (i.e., component 218 could also integrate into the power management functions to wake the sensor from a lower power mode to become active upon the occurrence of a predetermined condition, such as sensing motion of the attached equipment) (see paragraph section [0125]).
Regarding claim 15, Slupsky teaches that said wake-up signal generator generates said signal when said electric signal exceeding a pre-determined value (i.e., component 218 could also integrate into the power management functions to wake the sensor from a lower power mode to become active upon the occurrence of a predetermined condition, such as sensing motion of the attached equipment) (see paragraph section [0125]).
Regarding claim 16, Slupsky teaches that said housing is attached to said structure by adhesive (i.e., body 20 may be attached to surface 42 using epoxy compounds) (see paragraph section [0124]).
Regarding claim 17, Slupsky teaches that said database is stored in a non-volatile memory, or F-RAM (i.e., program memory is preferably flash memory or FRAM memory) (see paragraph section [0123]).
Regarding claim 18, Slupsky teaches that said side of said housing comprises an electronic circuit in electrical and mechanical communication to said at least one structural strain or displacement sensor (i.e., microcontroller 206 and sensor elements are embedded and sealed within body 20, wherein the sensors may be interfaced with the components 218 within body) (see paragraph sections [0122]-[0123]).
Regarding claim 19, Slupsky teaches that said at least one structural strain or displacement sensor comprise one or more of: a strain gauge (i.e., sensors may be a strain gauge) (see paragraph section [0123]), a displacement type gauge connected to at least two apart spaced points of said side of said housing.
Regarding claim 20, Slupsky teaches that said power source is a combination of a battery or a capacitor and an energy harvesting source (i.e., power source 208 may be at least one battery, or bay me a rechargeable electrical power storage unit for storing electrical power harvested from solar energy, vibration, heat, cathodic protection, or an inductively coupled electrical source) (see paragraph section [0127]-[0129]).
Regarding claim 21, Slupsky teaches that said communication means comprise a wired interface or a wireless interface (i.e., wireless transceiver 204) (see paragraph section [0123]).
Regarding claim 22, said processor counts occurrences of said strain or displacement being over or within said reference value for a fatigue prediction (i.e., software 106 may implement algorithms to calculate fatigues, estimate life remaining, and/or a Rainflow algorithm may be applied various histories to enable real time analysis of data received from one or more sensors 24) (see paragraph section [0144]).
Regarding claim 23, Slupsky teaches that said housing is a single housing encapsulating all of said at least one structural strain or displacement sensor, said processor, said database and said power source (i.e., sensor elements may be embedded within body 20, microcontroller 206, program memory, data, memory, power source 208 are sealed within body 20) (see paragraph sections [0123]-[0124]).
Regarding claim 24, Slupsky as modified by Chang as disclosed above does not directly or explicitly teach that said protruding portions extend from distal ends of the at least two deformable members. 
Regarding the sensor, Chang teaches that protruding portions extend from distal ends of the at least two deformable members (i.e., the protruding ends of the sensing portions extend .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slupsky et al. (Pub. No. US 2015/0323435) (hereafter Slupsky) in view of Chang et al. (U.S. Pat. No. 7,942,072) (hereafter Chang) and in further view of King et al. (U.S. Pat. No. 7,928,343) (hereafter King)
Regarding claim 9, Slupsky as disclosed above does not directly or explicitly teach that said at least one structural strain or displacement sensor comprises a rosette. However, King teaches said at least one structural strain sensor comprises a rosette (i.e., two highly resistive elements arranged at 45o to each other and provide effective temperature compensation. To cancel the effect of temperature changes, the two resistors can be connected in one branch of a Wheatstone bridge and supplemented by two additional resistors) (see Colum 10, lines 21-45). In view of the teaching of King, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the strain sensors comprise a rosette in order to produce more consistent measurements by canceling out the effect of temperature change.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855